Citation Nr: 1118286	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-31 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether an appeal has been timely perfected with respect to a September 2006 RO granting a 30 percent rating for posttraumatic stress disorder prior to May 29, 2007, and a February 2008 rating decision assigning a 50 percent rating for posttraumatic stress disorder beginning May 29, 2007.

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision and a September 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Under the relevant regulations, an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).  A substantive appeal consists of a properly completed VA Form 9 or other correspondence containing the necessary information.  38 C.F.R. § 20.202 (2010).  After a Veteran receives the statement of the case, he or she must file a formal appeal within sixty days from the date the statement of the case is mailed or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later.  38 U.S.C.A. § 7105(d) (3) (West 2002); 38 C.F.R. § 20.302(b) (2010).

The RO granted service connection for posttraumatic stress disorder (PTSD) in the September 2006 rating decision, in which a 30 percent initial rating was assigned; the accompanying notice letter was dated September 11, 2006.  The Veteran filed a timely notice of disagreement in February 2007; the RO issued a statement of the case in April 2007.  A February 2008 supplemental statement of the case, and accompanying rating decision, granted a 50 percent rating for PTSD effective May 29, 2007.  The Veteran's substantive appeal, filed by his attorney on his behalf, was received on August 4, 2009.  In a September 2009 administrative decision, the RO notified the Veteran and his attorney that the substantive appeal, only with respect to the claim for increased ratings for PTSD, was not timely.  In February 2010, the Veteran's attorney filed a notice of disagreement with that administrative decision.

The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  A statement of the case has yet to be issued with respect to the issue of whether an appeal has been timely perfected with respect to a September 2006 RO decision granting a 30 percent rating for PTSD prior to May 29, 2007, and a February 2008 rating decision assigning a 50 percent rating for PTSD beginning May 29, 2007.  38 U.S.C.A. § 1114(j) (West 2002).  Therefore, remand is required.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Additionally, a total disability rating for compensation on the basis of individual unemployability (TDIU) may be assigned when service connection is in effect for one disability rated as 60 percent or more, or two or more service-connected disabilities with at least one rated as 40 percent or more such that there is a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a) (2010).  The Veteran's sole service-connected disability, PTSD, is currently rated as 50 percent disabling.  Thus, he does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).

VA's policy is to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations.  38 C.F.R. § 4.16(b) (2010).  Neither the April 2008 rating decision denying TDIU, or the June 2009 statement of the case confirming that denial, discussed why the Veteran's case was not referred to VA's Director of Compensation and Pension for extraschedular adjudication.  38 C.F.R. § 3.321(b) (1) (2010); Bowling v. Principi, 15 Vet. App. 1 (2001).  While the Board does not have authority to grant an extraschedular rating in the first instance, it does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b) (1).  Based on the evidence of record, which includes four opinions favorably discussing the Veteran's unemployability due to his PTSD, the Board finds that such a referral is necessary.  Thus, remand is required.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issue of whether an appeal has been timely perfected with respect to a September 2006 RO granting a 30 percent rating for PTSD prior to May 29, 2007, and a February 2008 rating decision assigning a 50 percent rating for PTSD beginning May 29, 2007.  38 C.F.R. § 19.26 (2010).  In the notice and statement of the case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the September 2009 administrative decision declining to accept the August 2009 submission as a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects an appeal as to this issue, return the case to the Board for appellate review.

2.  Refer the issue of TDIU to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for consideration of whether an extraschedular rating for TDIU is warranted.  

3.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney with a supplemental statement of the case, and give them the opportunity to respond.  Then, return the appeal to the Board for further appellate consideration.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


